IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 99-10083
                          Summary Calendar
                       _____________________

ALONZO HOWARD PAYNE,

                                               Plaintiff-Appellant,
                              versus

DR. REVELL; SUSAN SOSOBEE, also
known as Sosebee; CAPTAIN HARRELL;
KENNETH McCOY, Lieutenant; KARA
GIBBS, Sergeant; DARREL W. SCHAFFER,
Correctional Officer III,

                                            Defendants-Appellees.
_________________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 2:96l-CV-200
_________________________________________________________________

                         November 11, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Alonzo Howard Payne, Texas prisoner #487654, appeals the

district court’s summary judgment dismissal of his 42 U.S.C. § 1983

complaint as to the defendants, Dr. Timothy Revell, dietician Susan

Sosebee, and Captain Robert Harrell.   Payne contends that he met

his burden of showing the existence of genuine issues for trial

with respect to his claim that these defendants were deliberately

indifferent to his serious medical needs.    Payne has also filed a



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
motion for leave to file a petition for writ of mandamus.       The

motion is DENIED.

     Payne’s voluminous medical history reflects that he received

extensive medical care for his diabetes.    He acknowledges in his

appeal brief that he “is in disagreement with his physician over

the proper type of treatment.”   However, Payne’s disagreement with

the extensive medical treatment he received is not sufficient to

raise a genuine issue of material fact.    See Norton v. Dimazana,

122 F.3d 286, 292 (5th Cir. 1997).   Furthermore, defendant Harrell

is entitled to qualified immunity in connection with his efforts to

accommodate Payne’s medical need for food while still maintaining

discipline.   See Harris v. Victoria Indep. Sch. Dist., 168 F.3d

216, 223 (5th Cir. 1999).   Accordingly, the district court did not

err in granting summary judgment in favor of defendants Revell,

Sosebee, and Harrell.

     Payne has abandoned any claims against any other defendants by

failing to brief adequately any argument in connection therewith.

See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

                                          AFFIRMED.   MOTION DENIED.




                                 2